DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 4-6, 8, 14-15 and 17 have been cancelled.
					Allowable Subject Matter
Claim(s) 1-3, 7, 9-13, 16 and 18-27  are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, such as Patent/Publication Nos. 20200357453, CN 110415744 B, 20190371802, 20180366476, EP 3506265 A1, 20120314476, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1, 9 and 16; in brief and saliently: in complement with the rest of the claimed limitations, a memory cell, comprising: a write bit line; a write transistor; a read transistor, wherein the read transistor includes a ferroelectric layer, a drain terminal of the read transistor coupled to a second node, and a source 
terminal of the read transistor coupled to a third node; a first transistor coupled to the read transistor, the first transistor comprising: a drain terminal of the first transistor coupled to the source terminal of the read transistor by the third node; and a source terminal of the first transistor coupled to a read bit line; 
and a second transistor coupled to the read transistor and the write transistor by the first 
node, the second transistor comprising: a drain terminal of the second transistor coupled 
to a read word line; a source terminal of the second transistor coupled to a fourth node; 
and a gate terminal of the second transistor coupled to a source terminal of the write 
transistor and a gate terminal of the read transistor by the first node; wherein the write transistor is configured to set a stored data value of the memory cell by a write bit line signal that adjusts a polarization state of the read transistor, the polarization state corresponding to the stored data value. Moreover, as found in at least claim 16, a method of operating a memory cell, the method comprising: performing a write operation of the memory cell, the performing the write operation of the memory cell comprising:  turning on a write transistor in response to a write word line signal thereby electrically coupling the write bit line to a gate of a read transistor; setting the stored data value of the memory cell by adjusting a polarization state of the read transistor thereby turning on or off the read transistor, the polarization state corresponding to the stored data value of the memory cell; and turning off the write transistor in response to the write word line signal thereby electrically decoupling the write bit line and the gate of the read transistor from each other; and performing a read operation of the memory cell, the performing the read operation of the memory cell comprising: predischarging a voltage of a read bit line to a first voltage or precharging the voltage of the read bit line to a second voltage different from the first voltage; adjusting a voltage of a read word line from a third voltage to a fourth voltage; sensing the voltage of the read bit line in response to adjusting the voltage of the read 
word line from the third voltage to the fourth voltage thereby outputting the stored data 
value in the memory cell; and adjusting the voltage of the read word line from the fourth 
voltage to the third voltage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827